Title: From Thomas Jefferson to John Woodhouse, 5 May 1805
From: Jefferson, Thomas
To: Woodhouse, John


                  
                     Sir 
                     
                     Washington May 5. 1805.
                  
                  Being informed that you are settled at Marsalla for the purpose of carrying on a trade in the wines of that place which so much resemble those of Madeira, I take the liberty of asking you to send me a pipe of the first quality. be so good as to address it to the Collector of the customs of any port of the United states to which the vessel may happen to be bound, who will pay charges & forward it to me. by an arrangement with mr Smith the Secretary of the Navy mr Dyson navy agent of the US. at Syracuse will pay you the amount of your bill. it is much the practice to brandy wine for the American market. this is by no means my taste, & I would not have a drop of brandy put into that sent to me. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
                  
                     June 28. 1805. Original by the John Adams, Duplicate by the Huntress, which being intercepted by one of the belligerent privateers, a triplicate was forwarded at this date.
                     May 4. 1806. Hearing nothing in consequence of the preceding, I sent this 4.plicate by the frigate Chesapeak which carries home the Tunisian Ambassador. I am the more anxious for an answer because if the wine answers expectation, I should become an annual correspondent. observing that you are in relations with Genl. Ebenezer Stevens of N. York, it would be as agreeable to me, if more so to you to pay to him your draught on me at 30. days sight, but this entirely at your option.
                  
                  
                     Th: Jefferson 
                     
                  
               